Exhibit 10.22

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of January 23, 2004, between Aerogen, Inc., a Delaware corporation (the
“Borrower”), and the Lender identified on the signature page hereto (the
“Lender”).

 

This Agreement is made pursuant to the Loan and Securities Purchase Agreement,
dated as of the date hereof among the Borrower and the Lender (the “Loan
Agreement”).

 

The Borrower and the Lender hereby agree as follows:

 


1.                                       DEFINITIONS.  CAPITALIZED TERMS USED
AND NOT OTHERWISE DEFINED HEREIN THAT ARE DEFINED IN THE LOAN AGREEMENT SHALL
HAVE THE MEANINGS GIVEN SUCH TERMS IN THE LOAN AGREEMENT.  AS USED IN THIS
AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH IN
THIS SECTION 1:


 

“Effectiveness Date” means the earlier of: (i) the 210th day following the
Closing Date and (ii) the fifth Trading Day following the date on which the
Borrower is notified by the Commission that the initial Registration Statement
will not be reviewed or is no longer subject to further review and comments.

 

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

 

“Filing Date” means the 120th day following the Closing Date, (b) unless
previously filed pursuant to the immediately preceding subsection, with respect
to a Registration Statement required to be filed to cover the resale by the
Holders of the Additional Registrable Securities, the 120th day following the
Additional Closing Date.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Losses” shall have the meaning set forth in Section 5(a).

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities

 

--------------------------------------------------------------------------------


 

covered by a Registration Statement, and all other amendments and supplements to
the Prospectus, including post-effective amendments, and all material
incorporated by reference or deemed to be incorporated by reference in such
Prospectus.

 

“Registrable Securities” means the Underlying Shares issuable upon conversion or
exercise (as applicable) of the Securities issued on the Closing Date, together
with any securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event, or any conversion price or
exercise price adjustment with respect thereto.

 

“Registration Statement” means each of the following:  (i) an initial
registration statement which is required to register the resale of the Initial
Registrable Securities, (ii) if an Additional Closing shall have occurred, an
initial registration statement, which is required to register the resale of the
Additional Registrable Securities, (iii) each additional registration statement,
if any, contemplated by Section 2(c), and (iv) including, in each case, the
Prospectus, amendments and supplements to each such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in such registration statement.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities” shall have the meaning set forth in the Loan Agreement.

 

“Underlying Shares” shall have the meaning set forth in the Loan Agreement.

 


2.                                       REGISTRATION.


 


(A)                                  ON OR PRIOR TO THE FILING DATE, THE
BORROWER SHALL PREPARE AND FILE WITH THE COMMISSION A REGISTRATION STATEMENT
COVERING THE RESALE OF ALL REGISTRABLE SECURITIES REQUIRED TO BE INCLUDED IN
SUCH REGISTRATION STATEMENT FOR AN OFFERING TO BE MADE ON A CONTINUOUS BASIS
PURSUANT TO RULE 415.  EACH REGISTRATION STATEMENT SHALL BE ON FORM S-3 (EXCEPT
IF THE BORROWER IS NOT THEN ELIGIBLE TO REGISTER FOR RESALE THE REGISTRABLE
SECURITIES ON FORM S-3, IN WHICH CASE SUCH REGISTRATION SHALL BE ON ANOTHER
APPROPRIATE FORM IN ACCORDANCE HEREWITH) AND SHALL CONTAIN (EXCEPT IF OTHERWISE
REQUIRED BY THE COMMISSION OR DIRECTED BY THE HOLDERS OF AT LEAST A MAJORITY OF
THE REGISTRABLE SECURITIES) THE “PLAN OF DISTRIBUTION” ATTACHED HERETO AS ANNEX
A.  THE BORROWER SHALL USE ITS BEST EFFORTS TO CAUSE EACH REGISTRATION STATEMENT
TO BE DECLARED EFFECTIVE UNDER THE SECURITIES ACT AS PROMPTLY AS POSSIBLE, BUT
IN ANY EVENT PRIOR TO THE APPLICABLE

 

2

--------------------------------------------------------------------------------


 

Effectiveness Date, and shall use its best efforts to keep such Registration
Statement continuously effective under the Securities Act until the date which
is two years after the date that such Registration Statement is declared
effective by the Commission or such earlier date when all Registrable Securities
covered by a Registration Statement have been sold or may be sold without volume
restrictions pursuant to Rule 144(k) as determined by the counsel to the
Borrower pursuant to a written opinion letter to such effect, addressed and
acceptable to the Borrower’s transfer agent and the affected Holders (the
“Effectiveness Period”).


 


(B)                                 IF: (A) A REGISTRATION STATEMENT IS NOT
FILED ON OR PRIOR TO THE FILING DATE (ANY SUCH FAILURE BEING REFERRED TO AS AN
“EVENT,” AND THE DAY OF AN EVENT SHALL BE AN “EVENT DATE”), THEN, IN ADDITION TO
ANY OTHER RIGHTS THE HOLDER MAY HAVE HEREUNDER OR APPLICABLE LAW: (X) THE
BORROWER SHALL PAY TO HOLDER AN AMOUNT IN CASH, AS LIQUIDATED DAMAGES AND NOT AS
A PENALTY, EQUAL TO 1% OF THE AGGREGATE PURCHASE PRICE PAID BY HOLDER PURSUANT
TO THE LOAN AGREEMENT FOR THE FIRST 30 DAY PERIOD BEGINNING ON THE EVENT DATE
DURING WHICH THE APPLICABLE EVENT IS NOT CURED (OR A PRO RATA PORTION OF ANY
SUCH PARTIAL PERIOD); AND (Y) IF THE APPLICABLE EVENT SHALL NOT HAVE BEEN CURED
BY THE LAST DAY OF SUCH 30 DAY PERIOD, UNTIL THE APPLICABLE EVENT IS CURED, THE
BORROWER SHALL PAY TO HOLDER AN AMOUNT IN CASH, AS LIQUIDATED DAMAGES AND NOT AS
A PENALTY, EQUAL TO 2% OF THE AGGREGATE PURCHASE PRICE PAID BY HOLDER PURSUANT
TO THE LOAN AGREEMENT FOR EACH MONTH ANNIVERSARY THEREAFTER (OR A PRO RATA
PORTION OF ANY SUCH PARTIAL MONTH).  THE PERIOD OF TIME IN WHICH THE BORROWER IS
REQUIRED TO FILE THE REGISTRATION STATEMENT HEREUNDER SHALL BE TOLLED TO THE
EXTENT OF ANY DELAYS CAUSED SOLELY BY ANY HOLDER.


 


3.                                       REGISTRATION PROCEDURES


 

In connection with the Borrower’s registration obligations hereunder:

 


(A)                                  THE BORROWER SHALL NOT FILE A REGISTRATION
STATEMENT OR ANY SUCH PROSPECTUS OR ANY AMENDMENTS OR SUPPLEMENTS THERETO TO
WHICH THE HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES SHALL REASONABLY
OBJECT IN GOOD FAITH.


 


(B)                                 THE BORROWER SHALL (I) PREPARE AND FILE WITH
THE COMMISSION SUCH AMENDMENTS, INCLUDING POST-EFFECTIVE AMENDMENTS, TO EACH
REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE
NECESSARY TO KEEP SUCH REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE AS TO THE
APPLICABLE REGISTRABLE SECURITIES FOR ITS EFFECTIVENESS PERIOD AND PREPARE AND
FILE WITH THE COMMISSION SUCH ADDITIONAL REGISTRATION STATEMENTS IN ORDER TO
REGISTER FOR RESALE UNDER THE SECURITIES ACT ALL OF THE REGISTRABLE SECURITIES;
(II) CAUSE THE RELATED PROSPECTUS TO BE AMENDED OR SUPPLEMENTED BY ANY REQUIRED
PROSPECTUS SUPPLEMENT, AND AS SO SUPPLEMENTED OR AMENDED TO BE FILED PURSUANT TO
RULE 424; (III) RESPOND AS PROMPTLY AS REASONABLY POSSIBLE, TO ANY COMMENTS
RECEIVED FROM THE COMMISSION WITH RESPECT TO EACH REGISTRATION STATEMENT OR ANY
AMENDMENT THERETO; AND (IV) COMPLY IN ALL MATERIAL RESPECTS WITH THE PROVISIONS
OF THE SECURITIES ACT AND THE EXCHANGE ACT WITH RESPECT TO THE REGISTRATION
STATEMENTS AND THE DISPOSITION OF ALL REGISTRABLE SECURITIES COVERED BY EACH
REGISTRATION STATEMENT.


 


(C)                                  THE BORROWER SHALL NOTIFY THE HOLDERS AS
PROMPTLY AS REASONABLY POSSIBLE WHEN THE REGISTRATION STATEMENT REGISTRATION
STATEMENT OR ANY POST-EFFECTIVE AMENDMENT HAS

 

3

--------------------------------------------------------------------------------


 

become effective; (ii) of the issuance by the Commission of any stop order
suspending the effectiveness of a Registration Statement covering any or all of
the Registrable Securities or the initiation of any Proceedings for that
purpose; (iii) of the receipt by the Borrower of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (iv) of the occurrence of
any event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.


 


(D)                                 THE BORROWER SHALL USE ITS REASONABLE BEST
EFFORTS TO AVOID THE ISSUANCE OF, OR, IF ISSUED, OBTAIN THE WITHDRAWAL OF (I)
ANY ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT, OR (II) ANY
SUSPENSION OF THE QUALIFICATION (OR EXEMPTION FROM QUALIFICATION) OF ANY OF THE
REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION, AT THE EARLIEST PRACTICABLE
MOMENT.


 


(E)                                  THE BORROWER SHALL FURNISH TO HOLDER UPON
REQUEST, WITHOUT CHARGE, AT LEAST ONE CONFORMED COPY OF EACH REGISTRATION
STATEMENT AND EACH AMENDMENT THERETO, INCLUDING FINANCIAL STATEMENTS AND
SCHEDULES, ALL DOCUMENTS INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY
REFERENCE, AND ALL EXHIBITS TO THE EXTENT REQUESTED BY SUCH PERSON (INCLUDING
THOSE PREVIOUSLY FURNISHED OR INCORPORATED BY REFERENCE) PROMPTLY AFTER THE
FILING OF SUCH DOCUMENTS WITH THE COMMISSION.


 


(F)                                    THE BORROWER SHALL PROMPTLY DELIVER TO
EACH HOLDER UPON REQUEST, WITHOUT CHARGE, AS MANY COPIES OF EACH PROSPECTUS OR
PROSPECTUSES (INCLUDING EACH FORM OF PROSPECTUS) AND EACH AMENDMENT OR
SUPPLEMENT THERETO AS SUCH PERSONS MAY REASONABLY REQUEST.  THE BORROWER HEREBY
CONSENTS TO THE USE OF SUCH PROSPECTUS AND EACH AMENDMENT OR SUPPLEMENT THERETO
BY THE SELLING HOLDER IN CONNECTION WITH THE OFFERING AND SALE OF THE
REGISTRABLE SECURITIES COVERED BY SUCH PROSPECTUS AND ANY AMENDMENT OR
SUPPLEMENT THERETO.


 


(G)                                 PRIOR TO ANY PUBLIC OFFERING OF REGISTRABLE
SECURITIES, THE BORROWER SHALL USE ITS REASONABLE BEST EFFORTS TO REGISTER OR
QUALIFY OR COOPERATE WITH THE SELLING HOLDER IN CONNECTION WITH THE REGISTRATION
OR QUALIFICATION (OR EXEMPTION FROM SUCH REGISTRATION OR QUALIFICATION) OF SUCH
REGISTRABLE SECURITIES FOR OFFER AND SALE UNDER THE SECURITIES OR BLUE SKY LAWS
OF ALL JURISDICTIONS WITHIN THE UNITED STATES, TO KEEP EACH SUCH REGISTRATION OR
QUALIFICATION (OR EXEMPTION THEREFROM) EFFECTIVE DURING THE EFFECTIVENESS PERIOD
AND TO DO ANY AND ALL OTHER ACTS OR THINGS NECESSARY OR ADVISABLE TO ENABLE THE
DISPOSITION IN SUCH JURISDICTIONS OF THE REGISTRABLE SECURITIES COVERED BY THE
REGISTRATION STATEMENTS; PROVIDED, THAT THE BORROWER SHALL NOT BE REQUIRED TO
QUALIFY GENERALLY TO DO BUSINESS IN ANY JURISDICTION WHERE IT IS NOT THEN SO
QUALIFIED OR SUBJECT THE BORROWER TO ANY MATERIAL TAX IN ANY SUCH JURISDICTION
WHERE IT IS NOT THEN SO SUBJECT.

 

4

--------------------------------------------------------------------------------


 


(H)                                 THE BORROWER SHALL COOPERATE WITH THE HOLDER
TO FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING
REGISTRABLE SECURITIES TO BE DELIVERED TO A TRANSFEREE PURSUANT TO THE
REGISTRATION STATEMENTS, WHICH CERTIFICATES SHALL BE FREE, TO THE EXTENT
PERMITTED BY THE LOAN AGREEMENT, OF ALL RESTRICTIVE LEGENDS, AND TO ENABLE SUCH
REGISTRABLE SECURITIES TO BE IN SUCH DENOMINATIONS AND REGISTERED IN SUCH NAMES
AS HOLDER MAY REQUEST.


 


(I)                                     UPON THE OCCURRENCE OF ANY EVENT
CONTEMPLATED BY SECTION 3(C)(IV), AS PROMPTLY AS REASONABLY POSSIBLE, THE
BORROWER SHALL PREPARE A SUPPLEMENT OR AMENDMENT, INCLUDING A POST-EFFECTIVE
AMENDMENT, TO THE AFFECTED REGISTRATION STATEMENTS OR A SUPPLEMENT TO THE
RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO BE INCORPORATED
THEREIN BY REFERENCE, AND FILE ANY OTHER REQUIRED DOCUMENT SO THAT, AS
THEREAFTER DELIVERED, NO REGISTRATION STATEMENT NOR ANY PROSPECTUS WILL CONTAIN
AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF
THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(J)                                     THE BORROWER MAY REQUIRE SELLING HOLDER
TO FURNISH TO THE BORROWER A CERTIFIED STATEMENT AS TO THE NUMBER OF SHARES OF
COMMON STOCK BENEFICIALLY OWNED BY HOLDER AND, IF REQUESTED BY THE COMMISSION,
THE CONTROLLING PERSON THEREOF.


 


(K)                                  AT ANY TIME, UPON WRITTEN NOTICE TO THE
PARTICIPATING HOLDER AND FOR A PERIOD NOT TO EXCEED TWENTY (20) TRADING DAYS
THEREAFTER (THE “SUSPENSION PERIOD”), THE BORROWER MAY SUSPEND THE USE OR
EFFECTIVENESS OF ANY REGISTRATION STATEMENT (AND THE HOLDERS HEREBY AGREE NOT TO
OFFER OR SELL ANY REGISTRABLE SECURITIES PURSUANT TO SUCH REGISTRATION STATEMENT
DURING THE SUSPENSION PERIOD) IF THE BORROWER REASONABLY BELIEVES THAT THE
BORROWER MAY, IN THE ABSENCE OF SUCH DELAY OR SUSPENSION HEREUNDER, BE REQUIRED
UNDER STATE OR FEDERAL SECURITIES LAWS TO DISCLOSE ANY CORPORATE DEVELOPMENT THE
DISCLOSURE OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT UPON THE BORROWER, ITS STOCKHOLDERS, A POTENTIALLY SIGNIFICANT
TRANSACTION OR EVENT INVOLVING THE BORROWER, OR ANY NEGOTIATIONS, DISCUSSIONS,
OR PROPOSALS DIRECTLY RELATING THERETO.  IN THE EVENT THAT THE BORROWER SHALL
EXERCISE ITS RIGHT TO SUSPEND THE EFFECTIVENESS OF A REGISTRATION HEREUNDER, THE
APPLICABLE TIME PERIOD DURING WHICH THE REGISTRATION STATEMENT IS TO REMAIN
EFFECTIVE SHALL BE EXTENDED BY A PERIOD OF TIME EQUAL TO THE DURATION OF THE
SUSPENSION PERIOD.  THE BORROWER MAY EXTEND THE SUSPENSION PERIOD FOR AN
ADDITIONAL TWENTY (20) TRADING DAYS IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 3(K) WITH THE CONSENT OF THE HOLDER OF A MAJORITY OF THE REGISTRABLE
SECURITIES REGISTERED UNDER THE APPLICABLE REGISTRATION STATEMENT.  IF SO
DIRECTED BY THE BORROWER, HOLDER SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS
TO DELIVER TO THE BORROWER (AT THE BORROWER’S EXPENSE) ALL COPIES, OTHER THAN
PERMANENT FILE COPIES THEN IN HOLDER’S POSSESSION, OF THE PROSPECTUS RELATING TO
SUCH REGISTRABLE SECURITIES CURRENT AT THE TIME OF RECEIPT OF SUCH NOTICE.

 


4.                                       REGISTRATION EXPENSES.  ALL FEES AND
EXPENSES INCIDENT TO THE PERFORMANCE OF OR COMPLIANCE WITH THIS AGREEMENT BY THE
BORROWER SHALL BE BORNE BY THE BORROWER WHETHER OR NOT ANY REGISTRABLE
SECURITIES ARE SOLD PURSUANT TO A REGISTRATION STATEMENT.  THE FEES AND EXPENSES
REFERRED TO IN THE FOREGOING SENTENCE SHALL INCLUDE, WITHOUT LIMITATION, (I) ALL
REGISTRATION AND FILING FEES (INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES
(A) WITH RESPECT TO FILINGS REQUIRED TO BE MADE WITH ANY TRADING MARKET ON WHICH
THE COMMON STOCK IS THEN LISTED FOR TRADING, AND (B) IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES OR BLUE SKY LAWS), (II) PRINTING EXPENSES

 

5

--------------------------------------------------------------------------------


 

(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the holders of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Borrower and (v) fees and expenses of all other Persons retained by the Borrower
in connection with the consummation of the transactions contemplated by this
Agreement.  In addition, the Borrower shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.


 


5.                                       INDEMNIFICATION.


 


(A)                                  INDEMNIFICATION BY THE BORROWER.  THE
BORROWER SHALL, NOTWITHSTANDING ANY TERMINATION OF THIS AGREEMENT, INDEMNIFY AND
HOLD HARMLESS THE HOLDER, THE OFFICERS, DIRECTORS, AGENTS, INVESTMENT ADVISORS
AND EMPLOYEES OF EACH OF THEM, EACH PERSON WHO CONTROLS HOLDER (WITHIN THE
MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT)
AND THE OFFICERS, DIRECTORS, AGENTS AND EMPLOYEES OF EACH SUCH CONTROLLING
PERSON, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND AGAINST ANY
AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS (INCLUDING, WITHOUT
LIMITATION, REASONABLE COSTS OF PREPARATION AND REASONABLE ATTORNEYS’ FEES) AND
EXPENSES (COLLECTIVELY, “LOSSES”), AS INCURRED, ARISING OUT OF OR RELATING TO
ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY
REGISTRATION STATEMENT, ANY PROSPECTUS OR ANY FORM OF PROSPECTUS OR IN ANY
AMENDMENT OR SUPPLEMENT THERETO OR IN ANY PRELIMINARY PROSPECTUS, OR ARISING OUT
OF OR RELATING TO ANY OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN (IN THE CASE OF
ANY PROSPECTUS OR FORM OF PROSPECTUS OR SUPPLEMENT THERETO, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE) NOT MISLEADING, EXCEPT TO THE EXTENT,
BUT ONLY TO THE EXTENT, THAT (1) SUCH UNTRUE STATEMENTS OR OMISSIONS ARE BASED
SOLELY UPON INFORMATION REGARDING HOLDER FURNISHED IN WRITING TO THE BORROWER BY
HOLDER EXPRESSLY FOR USE THEREIN, OR TO THE EXTENT THAT SUCH INFORMATION RELATES
TO HOLDER OR HOLDER’S PROPOSED METHOD OF DISTRIBUTION OF REGISTRABLE SECURITIES
AND WAS REVIEWED AND EXPRESSLY APPROVED IN WRITING BY HOLDER EXPRESSLY FOR USE
IN THE REGISTRATION STATEMENT, SUCH PROSPECTUS OR SUCH FORM OF PROSPECTUS OR IN
ANY AMENDMENT OR SUPPLEMENT THERETO (IT BEING UNDERSTOOD THAT THE HOLDER HAS
APPROVED ANNEX A HERETO FOR THIS PURPOSE) OR (2) IN THE CASE OF AN OCCURRENCE OF
AN EVENT OF THE TYPE SPECIFIED IN SECTION 3(C)(II)-(V), THE USE BY HOLDER OF AN
OUTDATED OR DEFECTIVE PROSPECTUS AFTER THE BORROWER HAS NOTIFIED HOLDER IN
WRITING THAT THE PROSPECTUS IS OUTDATED OR DEFECTIVE AND PRIOR TO THE RECEIPT BY
HOLDER OF AN ADVICE OR AN AMENDED OR SUPPLEMENTED PROSPECTUS, BUT ONLY IF AND TO
THE EXTENT THAT FOLLOWING THE RECEIPT OF THE ADVICE OR THE AMENDED OR
SUPPLEMENTED PROSPECTUS THE MISSTATEMENT OR OMISSION GIVING RISE TO SUCH LOSS
WOULD HAVE BEEN CORRECTED.  THE BORROWER SHALL NOTIFY THE HOLDER PROMPTLY OF THE
INSTITUTION, THREAT OR ASSERTION OF ANY PROCEEDING OF WHICH THE BORROWER IS
AWARE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(B)                                 INDEMNIFICATION BY HOLDER. HOLDER SHALL,
INDEMNIFY AND HOLD HARMLESS THE BORROWER, ITS DIRECTORS, OFFICERS, AGENTS AND
EMPLOYEES, EACH PERSON WHO CONTROLS THE BORROWER (WITHIN THE MEANING OF
SECTION 15 OF THE SECURITIES ACT AND SECTION 20 OF THE EXCHANGE ACT), AND

 

6

--------------------------------------------------------------------------------


 

the directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon: (x) Holder’s failure to
comply with the prospectus delivery requirements of the Securities Act or (y)
any untrue statement of a material fact contained in any Registration Statement,
any Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading to the extent, but only to the extent that, (1) such
untrue statements or omissions are based solely upon information regarding
Holder furnished in writing to the Borrower by Holder expressly for use therein,
or to the extent that such information relates to Holder or Holder’s proposed
method of distribution of Registrable Securities and was reviewed and expressly
approved in writing by Holder expressly for use in the Registration Statement
(it being understood that the Holder has approved Annex A hereto for this
purpose), such Prospectus or such form of Prospectus or in any amendment or
supplement thereto or (2) in the case of an occurrence of an event of the type
specified in Section 3(c)(ii)-(v), the use by Holder of an outdated or defective
Prospectus after the Borrower has notified Holder in writing that the Prospectus
is outdated or  defective and prior to the receipt by Holder of an Advice or an
amended or supplemented Prospectus, but only if and to the extent that following
the receipt of the Advice or the amended or supplemented Prospectus the
misstatement or omission giving rise to such Loss would have been corrected.  In
no event shall the liability of selling Holder hereunder be greater in amount
than the dollar amount of the net proceeds received by Holder upon the sale of
the Registrable Securities giving rise to such indemnification obligation.

 


(C)                                  CONDUCT OF INDEMNIFICATION PROCEEDINGS. IF
ANY PROCEEDING SHALL BE BROUGHT OR ASSERTED AGAINST ANY PERSON ENTITLED TO
INDEMNITY HEREUNDER (AN “INDEMNIFIED PARTY”), SUCH INDEMNIFIED PARTY SHALL
PROMPTLY NOTIFY THE PERSON FROM WHOM INDEMNITY IS SOUGHT (THE “INDEMNIFYING
PARTY”) IN WRITING, AND THE INDEMNIFYING PARTY SHALL ASSUME THE DEFENSE THEREOF,
INCLUDING THE EMPLOYMENT OF COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED
PARTY AND THE PAYMENT OF ALL FEES AND EXPENSES INCURRED IN CONNECTION WITH
DEFENSE THEREOF; PROVIDED, THAT THE FAILURE OF ANY INDEMNIFIED PARTY TO GIVE
SUCH NOTICE SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS OR
LIABILITIES PURSUANT TO THIS AGREEMENT, EXCEPT (AND ONLY) TO THE EXTENT THAT IT
SHALL BE FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION (WHICH
DETERMINATION IS NOT SUBJECT TO APPEAL OR FURTHER REVIEW) THAT SUCH FAILURE
SHALL HAVE PROXIMATELY AND MATERIALLY ADVERSELY PREJUDICED THE INDEMNIFYING
PARTY.


 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying

 

7

--------------------------------------------------------------------------------


 

Party, the Indemnifying Party shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying Party). 
The Indemnifying Party shall not be liable for any settlement of any such
Proceeding effected without its written consent, which consent shall not be
unreasonably withheld.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

 


(D)                                 CONTRIBUTION.  IF A CLAIM FOR
INDEMNIFICATION UNDER SECTION 5(A) OR 5(B) IS UNAVAILABLE TO AN INDEMNIFIED
PARTY (BY REASON OF PUBLIC POLICY OR OTHERWISE), THEN EACH INDEMNIFYING PARTY,
IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT
PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, IN SUCH
PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING
PARTY AND INDEMNIFIED PARTY IN CONNECTION WITH THE ACTIONS, STATEMENTS OR
OMISSIONS THAT RESULTED IN SUCH LOSSES AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.  THE RELATIVE FAULT OF SUCH INDEMNIFYING PARTY AND INDEMNIFIED
PARTY SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER ANY
ACTION IN QUESTION, INCLUDING ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT OR OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT, HAS BEEN TAKEN
OR MADE BY, OR RELATES TO INFORMATION SUPPLIED BY, SUCH INDEMNIFYING PARTY OR
INDEMNIFIED PARTY, AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH ACTION, STATEMENT OR
OMISSION.  THE AMOUNT PAID OR PAYABLE BY A PARTY AS A RESULT OF ANY LOSSES SHALL
BE DEEMED TO INCLUDE, SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 5(C), ANY
REASONABLE ATTORNEYS’ OR OTHER REASONABLE FEES OR EXPENSES INCURRED BY SUCH
PARTY IN CONNECTION WITH ANY PROCEEDING TO THE EXTENT SUCH PARTY WOULD HAVE BEEN
INDEMNIFIED FOR SUCH FEES OR EXPENSES IF THE INDEMNIFICATION PROVIDED FOR IN
THIS SECTION WAS AVAILABLE TO SUCH PARTY IN ACCORDANCE WITH ITS TERMS.


 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by Holder from the sale of the Registrable Securities
subject to the Proceeding exceeds the amount of any damages that Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.

 

8

--------------------------------------------------------------------------------


 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 


6.                                       MISCELLANEOUS


 


(A)                                  REMEDIES.  IN THE EVENT OF A BREACH BY THE
BORROWER OR BY HOLDER, OF ANY OF THEIR OBLIGATIONS UNDER THIS AGREEMENT, EACH
HOLDER OR BORROWER, AS THE CASE MAY BE, IN ADDITION TO BEING ENTITLED TO
EXERCISE ALL RIGHTS GRANTED BY LAW AND UNDER THIS AGREEMENT, INCLUDING RECOVERY
OF DAMAGES, WILL BE ENTITLED TO SPECIFIC PERFORMANCE OF ITS RIGHTS UNDER THIS
AGREEMENT.  THE BORROWER AND EACH HOLDER AGREE THAT MONETARY DAMAGES WOULD NOT
PROVIDE ADEQUATE COMPENSATION FOR ANY LOSSES INCURRED BY REASON OF A BREACH BY
IT OF ANY OF THE PROVISIONS OF THIS AGREEMENT AND HEREBY FURTHER AGREES THAT, IN
THE EVENT OF ANY ACTION FOR SPECIFIC PERFORMANCE IN RESPECT OF SUCH BREACH, IT
SHALL WAIVE THE DEFENSE THAT A REMEDY AT LAW WOULD BE ADEQUATE.


 


(B)                                 COMPLIANCE.  HOLDER COVENANTS AND AGREES
THAT IT WILL COMPLY WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES
ACT AS APPLICABLE TO IT IN CONNECTION WITH SALES OF REGISTRABLE SECURITIES
PURSUANT TO THE REGISTRATION STATEMENT.


 


(C)                                  DISCONTINUED DISPOSITION.  HOLDER AGREES BY
ITS ACQUISITION OF SUCH REGISTRABLE SECURITIES THAT, UPON RECEIPT OF A NOTICE
FROM THE BORROWER OF THE OCCURRENCE OF ANY EVENT OF THE KIND DESCRIBED IN
SECTION 3(C), HOLDER WILL FORTHWITH DISCONTINUE DISPOSITION OF SUCH REGISTRABLE
SECURITIES UNDER THE REGISTRATION STATEMENT UNTIL HOLDER’S RECEIPT OF THE COPIES
OF THE SUPPLEMENTED PROSPECTUS AND/OR AMENDED REGISTRATION STATEMENT OR UNTIL IT
IS ADVISED IN WRITING (THE “ADVICE”) BY THE BORROWER THAT THE USE OF THE
APPLICABLE PROSPECTUS MAY BE RESUMED, AND, IN EITHER CASE, HAS RECEIVED COPIES
OF ANY ADDITIONAL OR SUPPLEMENTAL FILINGS THAT ARE INCORPORATED OR DEEMED TO BE
INCORPORATED BY REFERENCE IN SUCH PROSPECTUS OR REGISTRATION STATEMENT.  THE
BORROWER MAY PROVIDE APPROPRIATE STOP ORDERS TO ENFORCE THE PROVISIONS OF THIS
PARAGRAPH.


 


(D)                                 AMENDMENTS AND WAIVERS. THE PROVISIONS OF
THIS AGREEMENT, INCLUDING THE PROVISIONS OF THIS SENTENCE, MAY NOT BE AMENDED,
MODIFIED OR SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM THE
PROVISIONS HEREOF MAY NOT BE GIVEN, UNLESS THE SAME SHALL BE IN WRITING AND
SIGNED BY THE BORROWER AND THE HOLDER OF ALL OF THE THEN OUTSTANDING REGISTRABLE
SECURITIES.  NOTWITHSTANDING THE FOREGOING, A WAIVER OR CONSENT TO DEPART FROM
THE PROVISIONS HEREOF WITH RESPECT TO A MATTER THAT RELATES EXCLUSIVELY TO THE
RIGHTS OF HOLDER MAY BE GIVEN BY HOLDERS OF AT LEAST A MAJORITY OF THE
REGISTRABLE SECURITIES TO WHICH SUCH WAIVER OR CONSENT RELATES, PROVIDED, THAT
THE PROVISIONS OF THIS SENTENCE MAY NOT BE AMENDED, MODIFIED, OR SUPPLEMENTED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF THE IMMEDIATELY PRECEDING SENTENCE.


 


(E)                                  NOTICES.  ANY AND ALL NOTICES OR OTHER
COMMUNICATIONS OR DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER
SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF
(I) THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA
FACSIMILE AT THE FACSIMILE TELEPHONE NUMBER SPECIFIED IN THIS SECTION PRIOR TO
5:00 P.M. (CALIFORNIA TIME) ON A TRADING DAY, (II) THE TRADING DAY AFTER THE
DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE
AT THE FACSIMILE TELEPHONE NUMBER SPECIFIED IN THIS AGREEMENT LATER THAN 5:00
P.M. (CALIFORNIA TIME) ON ANY DATE AND EARLIER THAN

 

9

--------------------------------------------------------------------------------


 

11:59 p.m. (California time) on such date, (iii) the Trading Day following the
date of mailing, if sent by nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as follows:


 

If to the Borrower:

Aerogen, Inc.

 

2071 Stierlin Court

 

Mountain View, CA 94043

 

Facsimile No.: (650) 864-7433

 

Attn: Chief Financial Officer

 

 

With a copy to:

Cooley Godward LLP

 

Five Palo Alto Square

 

3000 El Camino Real

 

Palo Alto, CA 94306

 

Attn: Robert J. Brigham, Esq.

 

Facsimile No.:  (650) 849-7400

 

 

If to the Lender:

To the address set forth under the Lender’s name on the signature pages hereto.

 

 

If to any other Person who is then the registered Holder:

 

 

 

To the address of Holder as it appears in the stock transfer books of the
Borrower

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 


(F)                                    SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE SUCCESSORS AND PERMITTED
ASSIGNS OF EACH OF THE PARTIES AND SHALL INURE TO THE BENEFIT OF HOLDER.  THE
BORROWER MAY NOT ASSIGN ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH HOLDER.  HOLDER MAY ASSIGN ITS RIGHTS HEREUNDER IN THE
MANNER AND TO THE PERSONS AS PERMITTED UNDER THE LOAN AGREEMENT.


 


(G)                                 EXECUTION AND COUNTERPARTS.  THIS AGREEMENT
MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED
SHALL BE DEEMED TO BE AN ORIGINAL AND, ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.  IN THE EVENT THAT ANY SIGNATURE IS
DELIVERED BY FACSIMILE TRANSMISSION, SUCH SIGNATURE SHALL CREATE A VALID BINDING
OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS
EXECUTED) THE SAME WITH THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE SIGNATURE
WERE THE ORIGINAL THEREOF.


 


(H)                                 GOVERNING LAW.  ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS
OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW
THEREOF.  EACH PARTY AGREES THAT ALL PROCEEDINGS CONCERNING THE

 

10

--------------------------------------------------------------------------------


 

interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the state and
federal courts sitting in the Northern District of California (the “California
Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the California Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any Proceeding, any claim that it is not personally subject to the jurisdiction
of any California Court, or that such Proceeding has been commenced in an
improper or inconvenient forum.  Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any Proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.  If either party shall commence a Proceeding
to enforce any provisions of this Agreement, then the prevailing party in such
Proceeding shall be reimbursed by the other party for its attorney’s fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such Proceeding.


 


(I)                                     CUMULATIVE REMEDIES.  THE REMEDIES
PROVIDED HEREIN ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY
LAW.


 


(J)                                     SEVERABILITY. IF ANY TERM, PROVISION,
COVENANT OR RESTRICTION OF THIS AGREEMENT IS HELD BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID, ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THE
TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN
FULL FORCE AND EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED,
AND THE PARTIES HERETO SHALL USE THEIR REASONABLE EFFORTS TO FIND AND EMPLOY AN
ALTERNATIVE MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT AS THAT
CONTEMPLATED BY SUCH TERM, PROVISION, COVENANT OR RESTRICTION.  IT IS HEREBY
STIPULATED AND DECLARED TO BE THE INTENTION OF THE PARTIES THAT THEY WOULD HAVE
EXECUTED THE REMAINING TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS WITHOUT
INCLUDING ANY OF SUCH THAT MAY BE HEREAFTER DECLARED INVALID, ILLEGAL, VOID OR
UNENFORCEABLE.


 


(K)                                  HEADINGS.  THE HEADINGS IN THIS AGREEMENT
ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT
THE MEANING HEREOF.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES TO FOLLOW]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

AEROGEN, INC.

 

 

 

 

 

By:

/s/ Robert S. Breuil

 

 

Name:

Robert S. Breuil

 

Title:

Chief Financial Officer

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE OF LENDER TO FOLLOW]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

LENDER:

 

 

 

Carpenter 1983 Family Trust UA

 

 

 

 

 

By:

/s/ Jane E. Shaw

 

 

 

Name:  Jane E. Shaw, Ph.D., Trustee

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

By:

/s/ Peter F. Carpenter

 

 

 

Name:  Peter F. Carpenter, Trustee

 

 

 

Address for Notice:

 

13

--------------------------------------------------------------------------------


 

Annex A

 

Plan of Distribution

 

The Selling Stockholders and any of their pledgees, donees, assignees and
successors-in-interest may, from time to time, sell any or all of their shares
of Common Stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions.  These sales may be at fixed or
negotiated prices.  The Selling Stockholders will act independently of us in
making decisions regarding the timing, manner and size of each sale. The Selling
Stockholders may use any one or more of the following methods when selling
shares:

 

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

an exchange distribution in accordance with the rules of the applicable
exchange;

 

privately negotiated transactions;

 

short sales;

 

broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 

a combination of any such methods of sale; and

 

any other method permitted pursuant to applicable law.

 

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

 

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated.  The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

 

The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares or Warrant Shares owned by them and, if
they default in the performance of their secured obligations, the pledgees or
secured parties may offer and sell shares of Common Stock from time to time
under this prospectus, or under an amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933

 

14

--------------------------------------------------------------------------------


 

amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under this prospectus.

 

Upon the Borrower being notified in writing by a Selling Stockholder that any
material arrangement has been entered into with a broker-dealer for the sale of
Common Stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such the shares of Common Stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction.  In addition,
upon the Borrower being notified in writing by a Selling Stockholder that a
donee or pledge intends to sell more than 500 shares of Common Stock, a
supplement to this prospectus will be filed if then required in accordance with
applicable securities law.

 

The Selling Stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  Because the Selling Stockholders may be
deemed to be “underwriters” within the meaning of the Securities Act, the
Selling Stockholders will be subject to the prospectus delivery requirements of
the Securities Act. Each Selling Stockholders has represented and warranted to
the Borrower that it does not have any agreement or understanding, directly or
indirectly, with any person to distribute the Common Stock.

 

The Borrower is required to pay all fees and expenses incident to the
registration of the shares.  The Borrower has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.

 

15

--------------------------------------------------------------------------------